Citation Nr: 0524131	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) of the cervical spine on and 
after September 26, 2003.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran had active service from November 1983 to March 
2001.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that decision, the RO, among other things, 
denied service connection for chronic bronchitis but granted 
service connection for DDD of the cervical spine with an 
evaluation of 10 percent and for Raynaud's phenomenon with a 
noncompensable (i.e., 0 percent) evaluation.  In January 
2004, the RO increased the evaluation for the Raynaud's 
Syndrome to 10 percent, but with a different effective date 
of February 12, 2003, from the prior rating.  The RO also 
confirmed and continued the 10 percent evaluation for the DDD 
of the cervical spine.

In a May 2004 decision, the Board denied the claims for 
service connection for chronic bronchitis and upper 
respiratory infection and for a higher initial rating for the 
Raynaud's Syndrome and for the DDD of the cervical spine 
prior to September 23, 2002, and between September 23, 2002, 
and September 26, 2003.  Whereas the claim for a higher 
rating for the DDD of the cervical spine after September 26, 
2003, was remanded to the RO for further development and 
consideration.  

Unfortunately, for the reasons discussed below, this claim 
again must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




REMAND

The Board is obligated by law to ensure the RO complies with 
its remand directives, as well as those of the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In its May 2004 remand, the Board requested that the veteran 
receive another orthopedic examination.  The examiner was to 
indicate the range of motion of the veteran's cervical spine 
as specifically as possible, in accordance with the new 
general rating formula for diseases and injuries of the spine 
in 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified at 38 
C.F.R. § 4.71a, DC 5243 (2004).  The examiner was also to 
indicate whether there have been any incapacitating episodes 
within the past 12 months, and the number of these episodes 
that have occurred within the past 12 months.  A January 2005 
VA orthopedic examination was conducted, however, the 
preceding questions were not answered by the examiner.  So 
this information must be obtained before deciding this 
appeal.  See Stegall, supra.  See, too, 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  As requested in the Board's prior May 
2004 remand, measurements are needed 
concerning the range of motion in the 
veteran's cervical spine, in accordance 
with the new general rating formula for 
diseases and injuries of the spine in 68 
Fed. Reg. 51,454 (Aug. 27, 2003), now 
codified at 38 C.F.R. § 4.71a, DC 5243 
(2004).  The examiner was also to 
indicate whether there have been any 
incapacitating episodes within the past 
12 months, and the number of these 
episodes that have occurred within the 
past 12 months.  So if this additional 
necessary information cannot be obtained 
from the physician that conducted the 
January 2005 VA orthopedic examination, 
and submitted in a supplemental report to 
that evaluation, have the veteran 
reexamined.  Also ensure the supplemental 
report, or if necessary the report of the 
reexamination, provides the other 
information requested in the Board's 
prior May 2004 remand to properly rate 
the veteran's DDD of the cervical spine.

2.  Review the supplemental report (or 
reexamination) to ensure it responds to 
the question posed.  If not, 
take corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then readjudicate the veteran's claim 
for an initial rating higher than 10 
percent for the DDD in her cervical spine 
on and after September 26, 2003, in light 
of any additional evidence obtained.  If 
her claim continues to be denied, send 
her and her representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

The purposes of this REMAND are to further develop the record 
and to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  No action is required of the veteran until she 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

